UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7525


KARIM ABDUL AKBAR,

                Plaintiff - Appellant,

          v.

P.E.R.T. OFFICERS,

                Defendant – Appellee,

          and

JOYCE   KORNEGAY,   Commander;     MR.         MOBELY,   Assistant
Superintendent   of  Programs;     JOHNNY     HAWKINS,   Assistant
Superintendent of Custody,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03233-FL)


Submitted:   January 15, 2015               Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Karim Abdul Akbar, Appellant Pro Se. Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Karim Abdul Akbar seeks to appeal the district court’s

order directing the Defendants in his 42 U.S.C. § 1983 (2012)

action    to    respond      to   his   amended          motion   for    discovery      and

holding in abeyance the motions for discovery.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),       and   certain   interlocutory          and    collateral        orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order Akbar

seeks    to    appeal   is    neither    a       final    order   nor    an   appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                               DISMISSED




                                             3